The implementation of the European Security Strategy in the context of the ESDP (continuation of debate)
The next item is the continuation of the debate on the report by Mr von Wogau on the implementation of the European Security Strategy in the context of the ESDP.
Madam President, I would like to thank the rapporteur for presenting a comprehensive analysis of the current problems of the European Security Strategy and for evaluating threats to the modern world. One example of these threats: in paragraph 10 the report stresses a need for a major EU contribution to promote regional disarmament.
I would like to draw attention to the Kaliningrad area, a heavily militarised Russian enclave within the EU. To continue pretending that this last vestige of the Cold War and Soviet expansion is something with which we have to accommodate would be dangerous and absurd. Therefore the demilitarisation of this area, which should be followed by making Kaliningrad a pilot project and opening it up to free trade, should be one of the topics to be raised at the forthcoming EU-Russia Summit. The von Wogau report clearly presents our final objective. We are on our way to a Security and Defence Union. However, it also reminds us that the EU is still a long way from this goal. We are just noting progress, increasing capacities and looking for additional money.
There are some problems we need to be very clear about. We need to establish a common market in the field of defence, to provide for a European budget to cover both the military and the civil aspects of security and to intensify cooperation between the EU Defence Ministers, with the final goal of creating the post of Deputy EU Foreign Minister in charge of the ESDP. To that end, it is essential to avoid duplication of efforts and to coordinate all these activities with NATO. There is an urgent need to provide the same access to space-based intelligence systems for all Member States on a common basis.
(CS) Madam President, Commissioner, ladies and gentlemen, it is often said in Europe that there is a crisis of public confidence in the European project and in European politics. There is no such scepticism when it comes to security and defence policy. As public opinion polls have shown, more than two thirds of the Europeans support this policy and take the view that the risks and dangers associated with terrorism, organised crime, regional conflicts and the spread of weapons of mass destruction require a joint, Europe-wide solution.
Mr von Wogau's report calls for a joint solution, and for elements of the European security and defence policy to be strengthened. I wholeheartedly support this call and the efforts to establish EU security and defence. The proposals for creating an internal market for developing, manufacturing and purchasing arms, a shared communication and media system and European civil defence mechanisms are among many that I consider to be steps in the right direction. Europe needs a joint approach to the security risks and threats it faces and Mr von Wogau's report outlines such an approach in a way that is both realistic and outstanding.
(DE) Madam President, ladies and gentlemen, European security and defence policy has great challenges ahead of it, and the EU must not close its eyes to them. What is certain is that the future will see the EU taking on more and more international commitments, and the disturbing developments in the Middle East, in North Korea and in Iran are harbingers of this trend.
What we need is effective decision-making machinery, a clear command structure, no doubt about who is empowered to do what, competent personnel capable of being deployed quickly and kitted out with modern equipment, and the logistical capacity for getting troops quickly to where they are going to serve. The von Wogau report demands these things, and also contains proposals for their improvement; it is for these reasons that we will be supporting it.
Over recent years, the ESDP has achieved some progress; the battle groups will, with effect from 1 January 2007, have become fully operational, and the Foreign Relations Council, meeting yesterday, noted that there had been further improvements in the quality of equipment used by the Member States' armies. The European Defence Agency makes a valuable contribution towards the harmonisation of the armaments market and the coordination of joint research projects in the security and defence sphere.
It has to be said, though, that the planning of EU mission off-budget is on the increase, and this is still a disturbing trend. An increase in the number of missions presupposes that they are legitimate in democratic terms, but that cannot be guaranteed if their finances are planned without reference to the European Parliament, which results in an unjustifiable lack of transparency. The report contains refreshingly clear proposals as to how this may be prevented, and these, too, we can fully support.
I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
(ES) Madam President, the drawing up of the European Security Strategy was influenced by three great debates of an international nature: the debate on the new threats that had to be faced and on how to face them, particularly following 11 September; that on the problems faced by the United Nations as a universal and multilateral forum for preventing and managing disputes; and that on the commitments to be made by the European Union in order to become a more active, capable and coherent actor at world level.
The European Security Strategy therefore points out that the greatest challenges that the European Union and its citizens must face today are international terrorism, the proliferation of weapons of mass destruction, regional conflicts, failed States and organised crime.
I naturally agree that those problems are important. I fear, however, that this list does not place sufficient emphasis on other aspects that I believe are just as important, if not more so. I am talking, for example, about poverty, the lack of a global justice system, the collective criminalisation of groups and communities, the increasing militarisation of the planet, the plundering of the basic subsistence resources of the poorest countries by the rich countries, the pollution of the environment and the destruction of social ecosystems.
In this regard, I do not believe that the European Union always offers the most appropriate response, in either political or structural terms. Hence, for some time we have been hearing arguments in favour of creating a single European army, for example. Nevertheless, that army is usually seen as an addition, or, if you like, a complement, to the 25 existing armies, and not as a replacement for them, as I believe it should be.
Though we apparently agree that, in order to deal with the current challenges, numerous armies of a national nature are no longer necessary, we still have a European Union with 25 national armies, whose personnel amount to some two million people, whose main duty is to defend the Member States' borders and interests and which jointly cost more than EUR 160 million per year. Furthermore, these are figures that many of us would like to see dedicated to the prevention and management of conflicts.
In short, the actions and decisions of the governments do not currently appear to be consistent with the change of attitude towards security that we have been seeing recently, particularly at European level.
(EL) Madam President, the report describes in the clearest and most revelatory manner the nature of the European Union as an imperialist union of European monopolies which is being militarised.
The so-called 'European security strategy' has nothing to do with a security strategy for the people; it is an undisguised aggressive imperialist policy which moves in two directions. Firstly, towards going along fully with the USA and ΝΑΤΟ in criminal action against the peoples and, secondly, towards the construction of the European Union's own mechanisms to strengthen its military power, so that it is also in a position to take military action and intervene on its own. Its objective is to secure a better share when the markets are divided up. This policy is based on the principle of preventive war, on the adoption, to all intents and purposes, of the new NATO military doctrine for imperialist interventions throughout the world, on the pretext of combating global threats, terrorism and interruptions to the flow of natural resources, the imposition of democracy, crisis management and the principle of preventive strike.
It announces that the imperialist interventions of the European Union no longer have any limits to their action. Their scope is extending to the entire world. It indirectly adopts the model of the imperialist interventions in Yugoslavia, Afghanistan and Iraq, in other words imperialist war on various pretexts, such as the weapons of mass destruction in Iraq that were never found, followed by occupation and reconstruction. This enriches the imperialists by plundering the wealth of the peoples.
It also promotes the creation of rapid intervention forces and deliberately links military and civil missions, baptising military interventions 'humanitarian'. It even links the external security of the European Union with the creation of a European constabulary and policy force, with the militarisation of the borders and a military approach to immigrants and refugees. It even increases funding for military purposes with hidden budgets. For the workers, however, there are starvation wages and permanent austerity. In promoting this strategy, the aggressiveness of the European Union is intensifying and escalating, both towards third countries and within it. The enemy is the people.
Efforts to strengthen the military power of the European Union are linked to the efforts to strengthen it in the imperialist competition and within the frameworks of competition between the war industries. The effort to show that, apparently, the European Union is distancing itself from the US imperialist policy in Iran is brazen deceit of the peoples. The excitement about Guantanamo and CIA flights and abductions on European territory is hypocritical, given that it follows the same imperialist policy and, at the same time, strengthens operational cooperation with ΝΑΤΟ.
The peoples must be concerned about and must act against the arming, militarisation and terrorism of the imperialists.
on behalf of the UEN Group. - (PL) Madam President, I would like to warmly congratulate you on the report on European security policy. It is an excellent report which, in my opinion, requires no further amendments. In particular, it does not require any amendments which would deprive the European Union of any military significance in the world.
If it wants to play a greater role in the world, the European Union must be able to have an effective military presence, not only on its own borders, but also in other parts of the world. This will not be achieved by simply creating a defence agency and harmonising armaments. We also need to convince European public opinion to support greater defence spending that would be in line with our ambitions.
Europe has proved that it does not abuse military power, so pacifist fears in this respect are unfounded. In fact, we should instead fear for our political and military ability to take responsibility for global security.
The creation of a European security policy should not aim to copy NATO, our main, tried and tested defence policy instrument. Neither should our strategic autonomy upset our political and technical cooperation with the NATO powers. In fact, the Western world, which stretches far beyond the borders of the European Union, has a right to expect from us a real contribution towards cooperation and synergy in terms of our joint activities. The report presented this in a well-balanced manner, and that is why we will gladly support it in tomorrow's vote.
(PL) Madam President, today's debate on the implementation of a European Security Strategy is one of the more important debates concerning the future of the European Union. It is a step towards adopting some of the solutions contained in the dead constitutional treaty. The proposal to create the post of a European Foreign and Defence Minister is a threat to the interests of many Member States.
Germany's agreement with Russia was a fine example of European solidarity in the field of energy. It is very typical and should be viewed as a warning sign. It makes sense that the Union needs an instrument to exert military influence on its immediate surroundings. However, any attempt to take on military responsibility for global security would represent an attempt to replace NATO or, to be more precise, to weaken the United States' influence in Europe and the world.
There should be no competition between NATO and the European Union in the field of security and defence policy. It must be stressed that NATO has a significantly more important role and capabilities than the armed forces allocated to the European Union. Of course, there are members of the EU who are not NATO members, and we have to find a way to involve them in matters relating to European security. This kind of cooperation should take place within the framework of cooperation between the national armed forces of the Member States.
We do not need to create new command headquarters, but simply to allocate parts of national armed forces to cooperate in specific actions. However, it is vital to create a coherent European system in the field of intelligence, crisis response and the monitoring of economic threats. It is for the national governments and the Union to monitor how individual Member States are prepared for terrorist attacks or whether they have an appropriate territorial defence system. Moreover, the Union should deal with security in its immediate surroundings and not try to exert a global influence and become involved in local conflicts around the world.
Madam President, I have consistently opposed EU meddling in the defence sphere. European countries are responsible for their security through their own efforts individually and through NATO collectively, and that is how it should remain. The European Union has moved on to defence territory, not because it adds defence capabilities, because it does not, but because there are those who wish to see the EU acquire more State-like attributes and become a global actor, pursuing its own distinct foreign policy objectives. To do this, it wants the full range of foreign policy instruments at its disposal, including armed forces.
This report, however, goes well beyond the immediate ambitions of even those who drive ESDP at the moment. It advocates a Security and Defence Union and wants the EU to have its own defence budget. Heaven help us if those responsible for the common agricultural policy, the common fisheries policy and all the interfering and counterproductive over-regulation of our lives were to have a role in organising our defence.
These unacceptable proposals for a Security and Defence Union, for an EU defence budget, are enough in themselves to ensure the opposition of the British Conservative delegation, but the international context in which this report is being debated makes it doubly objectionable. NATO is currently engaged in a vital operation in Afghanistan. It is no exaggeration to say that the success of this mission is indispensable to NATO's future and to our own long-term security. The Alliance has repeatedly called for reinforcement of this Afghanistan mission with combat troops, tactical lift helicopters and indeed with forward civil reconstruction efforts to consolidate the military gains that are made. With some honourable exceptions, the response from European allies has been pitiful. I have no doubt in my own mind that ESDP is a distraction from NATO and is part of the problem.
At this time of threat to the democracies, when solidarity is needed, it is disastrous for Europeans and Americans to have competing strategic visions, or indeed to have two defence organisations with overlapping membership, making competing claims on the same limited resources.
(PT) I wish to congratulate Mr von Wogau on his ambitious report. It is a report that recognises that, in spite of the progress that has been made in the area of Europe's security and defence, much remains to be done. I agree with what Mr von Wogau said in the Chamber today: the process of building a Union of security and defence has the potential to bring us closer again to the citizens of the Union.
The figures from Eurobarometer are clear: 77% of Europeans support a European security and defence policy. Even in the United Kingdom, the country of Mr van Orden and of some of the most vocal Eurosceptics in this Chamber, support stands at 59%.
Yet this report is limited in scope. Although it boldly proposes the creation of a European budget for the Union's military activities, advocates strengthening the role of the European Parliament and national parliaments in scrutinising Europe's security and defence policies and rightly calls for the advances proposed by the Constitutional Treaty not to be cast aside, this report limits itself to reiterating support for the initiatives put forward by the Council and the Commission in vital areas of industrial integration and the creation of a European defence equipment market.
It is disappointing that this report does not go further. I am firmly in favour of introducing the principle of European preference in the area of the procurement of defence equipment. What is at stake in the long term is the EU's strategic autonomy, and Parliament has thus far been unable to present its own vision in this area.
Madam President we must not let ourselves be blinded by the dogma of the market. It is crucial that, following the lead of our friends and partners around the world, we do not forget the strategic and political implications of this sector of industry.
Madam President, this is the first serious review of the European Security Strategy by Parliament, but we are much less clear about NATO. We say that NATO is responsible for our collective defence and a forum for transatlantic relations. We do not say what we would do if NATO fails to achieve peace in Afghanistan. NATO is not supposed to be defeated. NATO has suffered from an absence of clear strategic reappraisal since the end of the Cold War and it suffers from continuing poor collaboration with the European Union. Parliament should not be so shy of a critical scrutiny of NATO, without which our grip upon the development of the European Security and Defence Policy will always remain fanciful.
(SV) Madam President, during my two years here in Parliament, I have come across many reports dealing with everything under the sun. However, the report we are now debating is the worst I have seen so far. Mr von Wogau proposes now one thing and now another, but the main theme is that of militarising the EU by developing the Common Foreign and Security Policy. He wants to extend the scope of the European Security Strategy. This would open the way for pre-emptive wars of the type we are seeing right now in, for example, the Middle East.
Mr von Wogau also believes that military efforts in the field of crisis management should be funded out of the EU budget. In other words, it would be taxpayers in, for example, neutral Sweden who would pay for military operations around the world. Among the more fanciful proposals is that of setting up a standing naval force in the Mediterranean Sea to take care of the EU's security interests in the region. To top it all, the rapporteur also emphasises the need for a Constitution, because this would speed up the creation of a Defence Union.
When, in 1995, Sweden joined the EU, many Swedes were sceptical. That the EU might become militarised was precisely one of the concerns dismissed by EU groupies as being completely unwarranted. Today, slightly more than ten years later, we see that this is by no means an impossibility. On the contrary. I, for one, do not want to see my three sons and other young Europeans participate in an EU army, and I therefore call on my fellow Members to vote against this report in tomorrow's vote.
(PL) Madam President, Mr Solana's 2003 strategy is an excellent document. It accurately describes the threats and challenges we face, as well as clearly describing the specifically European response which has become the calling card for a European security and defence policy.
In this respect, it does not seem necessary to update this document. After all, NATO has been using the same strategic concept since April 1999. This is the only point on which I disagree with Mr Karl von Wogau's proposal.
The value of this report lies elsewhere, in the prospects it outlines for the ESDP. It is the result of a frank appraisal of the current civilian and military capabilities of the European Union, and Karl von Wogau states that 'The European Union currently has at its disposal only a limited capability for implementing civilian and military operations'. Karl von Wogau also draws the right conclusions from this assessment. First of all, he calls for intensive cooperation between the European Union and NATO. Secondly, he calls for the Union to focus its capabilities on our immediate geographic surroundings.
The rapporteur is aware of the cause of these limited capabilities, since he mentions the lack of strategic air and sea transport, interoperational telecommunications systems and intelligence capabilities, especially in relation to satellites. These comments are by no means new, as these deficiencies have been with us since at least the first Capabilities Commitment Conference in 2002.
In my view, however, the report's biggest asset is to be found in the long-term perspective that Karl von Wogau outlines for the ESDP. He moves beyond the boundaries of operational targets, in other words beyond 2010 and beyond the terms of the Constitutional Treaty. This outlook involves the creation of a security and defence union. We must not lose sight of this objective. It is, and should be, the guiding light for the next steps that need to be taken to develop the ESDP.
Madam President, I would like to begin by quoting the results of the Eurobarometer survey, according to which 70% of European citizens are in favour of a European Security and Defence Policy. The citizens of the European Union seem to have a better idea of the challenges of our time than the Council representatives, who are not present in the plenary Chamber in Strasbourg tonight.
The European Security Strategy should focus on the most important aims in terms of creating a common Security and Defence Policy for the European Union. Above all, we should call for a new generation of satellite systems to be integrated into the European system and for the data gathered to be made available to the military and the police, as well as for the purposes of disaster management, using the satellite centre in Torrejón. Intelligence remains one of the most important areas of this strategy. Secondly, the rapid response groups being set up now must be provided with intelligence and communications equipment that is the same as, or at least compatible with that used by NATO.
Madam President, I congratulate Commissioner Frattini for staying on board for so long. Perhaps he is excited about the next season at Ferrari, with Kimi Raikkonen driving for them. Sorry, Mr Duff, I know you do not follow Formula One! I should like to make five points.
First point: I support the report. I think it is excellent. There is only one thing I think goes a little over the top and that is the idea of a European Defence Minister to supplement our Foreign Minister. We will wait for the Constitution to start with one and then perhaps have the other.
Second point: this concerns Mr Van Orden, who unfortunately has already left. He raised a lot of problems about the relationship between NATO and the EU. I always tell Mr Van Orden that he should get a life. If we have the Constitution all those problems will be solved, but alas, he is probably not in favour of the Constitution.
Third point: I think the strategic interests of the EU and the US are exactly the same and this report shows that very well. That is why I think we need to try to solve our problems hand in hand as Mr von Wogau suggests.
Fourth point: I think the biggest structural problem that we have between ESDP and NATO is that our cooperation does not really work in the way it is supposed to. As a former civil servant, I think that the relationships are too much staff-to-staff, in other words too many civil servants dealing with civil servants. Perhaps we should make the relationship political and thus get a result.
My final point is that I think the strength of the ESDP is its diversity. If we only focus on the civilian aspects of crisis management, we are cheating ourselves. The question is, do you accept ethnic cleansing, for instance? If your answer is no, we also need a military aspect of crisis management. So therefore I support the report with all my heart. I think it is excellent.
(DE) Madam President, Commissioner, ladies and gentlemen, I wish to thank Mr von Wogau for this report, which is comprehensive, pragmatic and also courageous.
I share the view - one held by 70% of Europe's population and most of the people in this House - that the only response to the major threats facing us, from terrorism to failed states, that ultimately promises any success is that of a European Security Strategy. I also share the rapporteur's view that such a strategy must be constantly adapted if Europe wants to remain in future an area of security, freedom and prosperity.
Since there is hardly likely to be, in future, much support for increased military expenditure, we need to make more efficient use than hitherto of the means and resources at our disposal, and that is why the European Security and Defence Policy needs common standards, shared research and development and a single system of procurement. There is a need for a single system of air and space reconnaissance and shared telecommunication standards.
There is a need for strategic cooperation between the forces deployed in the fields of external and internal security. What is evident from present-day deployments of troops in the Congo is that, although their dedication has yielded successes, there are just as many deficits to be dealt with.
We all know that the EU, although an economic giant, continues to be a dwarf in security policy terms, but if it wants to become a political union, it must stop being a security dwarf and abandon national animosities in favour of something holistic and bigger.
It is for that reason that the Community needs a security policy that is also to be funded by the Community, with Parliament sharing in the decision-making and monitoring it, and with a political head in the person of a deputy foreign minister. It is to this road that this report points, and that is why it is not only courageous, but also forward-looking in the interests of a secure Europe for its citizens.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
I welcome the report which correctly reflects our opinions on the evolution of ESDP in the future.
ESDP should further enhance its civil-military character; the best combinations of all assets and instruments are able to offer us the optimal stabilisation result in the field. The aim is to stabilise a crisis management area with a better perspective in the long run.
In this way, we should not be inspired by the military model of NATO, but be able to develop our own approach as is the case in Congo. Belligerents trust us more since EU is not driven by a leader nation with political arrière-pensées and its decisions are taken through transparency rules.
Rapid reaction in movement and transport is a common challenge for all EU operations regardless of their nature. Europe should better explore the use of and synergies among its civilian transport assets. Europeans are leaders in civilian air and maritime transport and such advantage should also serve our rapid reaction in crisis periods. Multi-modal planning, optimal combination of different type of assets (air, sea, helicopters, rail) and better use of civilian assets need to be integrated into our concepts of how we conduct operations.
(PL) Madam President, whether the aims presented in the Security Strategy are achieved largely depends on the ability of the European Union to implement this document, which will, in turn, lend the European Union credibility in terms of a serious security policy, and make it a body capable of taking decisive action in crisis situations. At the moment, we are facing many challenges in the field of foreign policy, such as the conflicts in the Middle East, military missions involving soldiers of the Member States and the emergence of new world powers such as China or India. In these times, it is vital to strengthen our Common Foreign and Security Policy.
To make our Common Foreign and Security Policy more effective and efficient, we need to take key steps today and provide answers to the fundamental questions posed by the rejected Constitutional Treaty. We also need people and institutions to conduct this policy. This includes creating the post of an EU Foreign Minister, greater financial resources, better analysis of key problems and coordination of the policies of the Member States. It is important to create our own pool of skills in the field of humanitarian operations, peacekeeping and pacification missions and crisis management. The security of the Member States of the European Union can be assured by having an effective, multi-faceted system and a stable region.
Implementing the Strategy will largely depend on the will of the Member States and the diligent fulfilment of the responsibilities assigned to them. Actions such as the adoption of a legal framework, an implementation timescale and commitments in the field of external relations will, in themselves, not be enough to create an effective system for preventing and combating threats.